NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the Federal Circuit
PREGIS CORPORATION,
Plaintiff-Cross Appellant, -
V.
DAVID J. KAPPOS, UNDERSECRETARY OF
COMMERCE FOR INTELLECTUAL PROPERTY
AND DIRECTOR, UNITED STATES PATENT AND
TRADEMARK OFFICE AND UNITED STATES
PATENT AND TRADEMARK OFFICE',
Defen.dan,ts-Appellees,
AND
FREE-FLOW PACKAGING INTERNATIONAL, INC.,
Defenclant-Appellant.
2010-1492, -1532
Appea1s from the United States District C0urt for the
Eastern District of Vi1'ginia in case n0. 09-CV-O467, Judge
Gerald Bruce Lee.
ON MOTION
Bef0re BRYSON, Circu,it Judge.

PREG1s coRP v. KAPPos 2
0 R D E R
Free-Flow Packaging lnternational, lnc. moves to
dismiss portions of Pregis Corporation’s cross-appeal
Pregis opposes. Free-Flow replies. The parties also move
to amend or extend the briefing schedule.
Pregis may cross-appeal from the trial court’s adverse
ruling regarding Pregis's counterclaim for a declaratory
judgment of invalidity of U.S. Patent No. 7,361,397. In its
opening brief, Pregis raises most arguments, other than
arguments concerning the '397 patent, as arguments in
support of the judgment. Acceptance of its additional
arguments concerning whether it may maintain an alter-
native cause of action against the United States P~atent
and Trademark Off1ce would appear, based upon the
papers submitted, to potentially result in a different
judgment such that cross-appeal may be appropriate. We
deem its arguments concerning the 2005 Settlement to be
arguments that would not increase Pregis's rights under
the judgment of invalidity of most of the patents in suit,
with the exception of the '397 patent which was held not
invalid Pregis of course should not raise in its reply brief
any arguments in support of the judgment but may only
raise arguments that would expand its rights under the
judgment
Accordingly,
IT ls ORDERED THAT:
(1) Free-Flow’s motion to dismiss is denied without
prejudice to the parties addressing the issues if appropri-
ate in the briefs or at oral argument. A copy of this order
shall be transmitted to the merits panel to inform the
merits panel of the ruling on the motion, should the panel
determine to revisit the issue after full briefing of the
case.

3 PREGIS CORP V. KA.PPOS
(2) The other motions are granted in part The
United States Patent and Trademark 0ffice's brief is due
within 40 days from the date of filing of this order. Free-
Flow’s response/reply brief is due within 40 days of the
date of service of the Director’s brief, Pregis’s reply brief
is due within 14 days from the date of service of Free-
Flow’s response/reply brief.
FoR THE CoURT
HAR 3 1 2011 /.»_-,/ Jan Horbaly
Date J an Horbaly
Clerk
cC: J ames W. Dabney, Esq.
Robert Francis Altherr, Jr., Esq.
Scott R. McIntosh, Esq.
s20
FILED
va com
me FEo€;A1Pd
l‘1AR 31 2011
§§
=-1
3
1'IlUIl
CBl